Case 2:12-cv-00102-SFC-RSW ECF No. 590-16 filed 07/31/20   PageID.20838   Page 1 of
                                      2




                   EXHIBIT 11
Case Case: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW    ECF#: 802
                                  No.   Filed: 01/10/17
                                      590-16              Page 1 PageID.20839
                                                filed 07/31/20   of 1 PageID #:17459
                                                                                 Page 2 of
                                          2
                        UNITED STATES DISTRICT COURT
              FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.1.1
                                   Eastern Division

    Dairy Farmers of America, Inc. Cheese Antitrust
    Litigation, et al.
                                                        Plaintiff,
    v.                                                               Case No.: 1:09−cv−03690
                                                                     Honorable Robert M. Dow
                                                                     Jr.
    Gerald Bos, et al.
                                                        Defendant.



                            NOTIFICATION OF DOCKET ENTRY



    This docket entry was made by the Clerk on Tuesday, January 10, 2017:


           MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held.
    Direct Purchaser Plaintiffs' distribution motion [786] is granted. Mailed notice(cdh, )




    ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
    Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
    generated by CM/ECF, the automated docketing system used to maintain the civil and
    criminal dockets of this District. If a minute order or other document is enclosed, please
    refer to it for additional information.

    For scheduled events, motion practices, recent opinions and other information, visit our
    web site at www.ilnd.uscourts.gov.
